DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 23, 2020 has been entered.
Claims 47 and 52-57 are currently pending.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date of the provisional application US 62/145,653:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. US 62/145,653, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  All claims in this application require the artificial stone to have grooves dug on the side surface. These grooves are not disclosed in Application No. US 62/145,653. Thus, the current claims only have priority to Application No. PCT/US2016/026691 filed April 8, 2016.

Claim Objections
Claim 55 is objected to because of the following informalities:  Claim 55 ends with a comma, not with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 47 and 52-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 47 and 54, it does not appear the claimed weights and volumes for the stone are for the same embodiment as for the grooved stone. These limitations are set forth in the Specification as being for certain embodiments and appear to be for those embodiments where the stone has a polyhedron or spherical shape. Those are not the embodiments where the stones are disclosed as being grooved cylinders. Further, it does not appear that the claimed weights and volumes are for the artificial stone when coated with the layer of fine arids and the layer of cement. 
Claim 52 depends from claim 47 and thus, also fails to comply with the written description requirement. 
Regarding claims 47 and 53, it does not appear that the artificial stone retains the grooved structure when coated with the layer of cement. See Figure 1C of the instant application. 
Claims 52 and 54-57 all depend from either claim 47 or 53 and thus, also fail to comply with the written description requirement.


Claims 47 and 52-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 47, it is unclear if the layer of fine arids and the layer of cement are supposed to be a part of the structure of the artificial stone that has the claimed weight and volume or are an intended use of the artificial stone formed of the polymeric materials. It is further unclear how the artificial stone could be extruded if it is supposed to contain the fine arid and cement coating layers.
Claim 52 depends from claim 47 and thus, also is rendered indefinite.
Regarding claim 52, it is unclear what positional relationship the upper and lower portions with dividing circular shoulder have with the cylindrical stone of claim 47. It is unclear if this means to divide a horizontal or vertical cylinder. It is further unclear that with this shoulder section that the stone can be said to be substantially cylindrical, since this structure would project from the surface of the cylinder for a vertical cylinder or bisect the cylinder for a horizontal cylinder. 

Claims 54-57 all depend from claim 53 and thus, are also rendered indefinite. 
Regarding claim 54, it is unclear if the claimed weight and volume are for the artificial stone formed of the polymeric materials or includes the coating of fine arids and cement. 
Regarding claim 56, it is unclear how the artificial stone could be extruded if it is supposed to contain the fine arid and cement coating layers. 
Regarding claim 57, it is unclear what positional relationship the upper and lower portions with dividing circular shoulder have with the cylindrical stone of claim 53. It is unclear if this means to divide a horizontal or vertical cylinder. It is further unclear that with this shoulder section that the stone can be said to be substantially cylindrical, since this structure would project from the surface of the cylinder for a vertical cylinder or bisect the cylinder for a horizontal cylinder. 

Claim Rejections - 35 USC § 103
Claims 47 and 52-57 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann et al. (US 8,496,861) in view of in view of Siddique et al. (Use of recycled plastic in concrete: A review).
Regarding claims 53, Kaufmann (Column 1, lines 15-20) teaches plastic fibers (artificial stone) used in concrete to improve the tensile strength of the material. The fiber can have a circular cross section, but can have structuring in a continuous manner 
The fibers can have a core and casing structure and can be formed from polyolefin raw materials such as polypropylene and HDPE and other thermoplastic raw materials (Column 7, line 58 through Column 8, line 3). The use of the fibers reduces costs (Column 6, lines 42-52).
Kaufmann does not teach specific other usable thermoplastic materials.
Siddique (Abstract) teaches waste plastic materials that can be used in concrete that make it economical and reduces disposal problems of the materials. Siddique (Page 1836, Table 1) teaches materials that are part of the municipal plastic waste which include polyolefins such as polypropylene, HDPE and LDPE and also include materials such as polyethylene terephthalate (PET) and polystyrene. 

The casing layer of the fibers of Kaufmann can include fine mineral particles (Column 6, line 21 through Column 7, line 10). While Kaufmann does not state that these particles are crushed, this is a process limitation in a product claim.  Again, the patentability of a product does not depend on its method of production. Thus, these mineral particles can be considered to be either stone or rubble (given that there is no definition of what is encompassed by the terminology “rubble”). Given that these particles are in the outer casing layer, these particles meet the limitation of the coating layer of fine arids. The fibers are included in a cement building material (Column 3, lines 34-44) and thus, are coated with a layer of cement. 
Regarding claims 47 and 54-56, the fibers can be extruded (Column 8, lines 1-4). The fiber of Kaufmann can have a diameter of 4 mm or more (Column 1, lines 15-20) and a length of 10 to 80 mm  and a density of approximately 0.9 to 1.1 grams/cc (Column 8, lines 32-40). Thus, the teachings of Kaufmann would include weights and volumes as claimed. Further, a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claims 52 and 57, the fiber of Kaufmann can be textured as shown in Figure 5. As annotated below, the circled section can be considered to be a circular shoulder between the other two portions of the stone. 

    PNG
    media_image1.png
    149
    491
    media_image1.png
    Greyscale


Claims 47 and 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Barrow et al. (US 2017/0260093).
Regarding claims 53 and 56, Barrow (Paragraph 195) teaches extruded plastic aggregate (artificial stone). The plastic material can comprise any of the claimed polymers in combination (Paragraph 99). While Barrow does not explicitly disclose the content of the mixed polymers used in the Examples, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose polymers from those explicitly disclosed as usable together by Barrow. The material can be extruded from a star shaped die as shown in Figure 8 (Paragraphs 143-147, Figure 8). The extrudate from such a die would have the form of being substantially cylindrical with longitudinal grooves dug in parallel in the surface. Sand can be applied 
Regarding claims 47, 54 and 55, the cutting of the extrudate can be with a serrated blade (Paragraphs 151-154). This would result in the extrudate having grooves on the front and rear faces. Based on the die diameter and cutting lengths of the Examples of Barrow, the teachings of Barrow would encompass extrudate with a volume as claimed. Based on the density range (Paragraphs 186-187) of the extruded plastic aggregate and the volumes of the Example particles set forth above, the teachings of Barrow would encompass particles with a weight in the claimed range. Further, a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Response to Arguments
Applicant's arguments filed October 23, 2020 and September 24, 2020 have been fully considered but they are not persuasive.
Applicants argue that the subject matter of the amended claims are supported by the Specification. However, while various embodiments are set forth in the 
Applicants argue that since the first paragraph of Page 6 of the Specification refers to “a preferred embodiment” that the weight and volume limitations apply to any artificial stone described in the application. However, the statement is only that it has those values for some preferred embodiment, not all embodiments. Further, there are preferred embodiments disclosed which are mutually exclusive. For example, as set forth on Page 8 of the Specification, Figure 2 shows a preferred embodiment where the stone has a polyhedral configuration and Figure 4A shows a preferred embodiment with a cylindrical configuration. Given that these preferred configurations are mutually exclusive embodiments, this shows that preferred embodiments do not apply to all other embodiments in the application. 
Applicants argue that since the weight and volume paragraph immediately follows a paragraph describing a cylindrically shaped artificial stone that these limitations are for the same embodiment. First, it is noted that the weight and volume paragraph follows several paragraphs detailing the plastics used in the artificial stone, not the paragraph directed to the cylindrically shaped units. Further, as set forth above, the Specification sets forth mutually exclusive embodiments such that it is not clear which embodiments were envisaged as combinable. Further, the volume limitations (Page 13) of the Specification appear to be directed to the sphere and polyhedron embodiments. 

Applicants set forth various benefits for the claimed configurations of the artificial stone. However, the benefits cited are conclusionary statements of the benefits, not data commensurate in scope with the claims to show the purported benefits. 
Applicants argue that the claimed layer of arids and cement would render the fibers of Kaufmann et al. (US 8,496,861) unusable for the uses of Kaufmann. Applicants argue that a modification to add a cylindrical shoulder would also render the fibers unusable. However, as set forth above, Kaufmann teaches adding mineral fillers in the outer layer of the fibers and thus, the arids layer is within the teachings of Kaufmann. Further, the fibers are then used in cement and thus, would be further coated with cement. Regarding the circular shoulder, as set forth above, the configuration of Figure 5 of Kaufmann includes a cylindrical shoulder.
Applicants argue that the example of Kaufmann does not have the weight and volume as claimed. However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). The broader teachings of Kaufmann include that the fibers can have a diameter of 4 mm or more (Column 1, lines 15-20) and a length of 10 to 80 mm and a density of 
Applicants argue that the co-extrusion of two layers of Kaufmann does not meet the claimed invention where the artificial stone is extruded from a single stream of waste plastics. However, it is noted that the claim limitations only require extrusion. There are no claim limitations directed to a single stream of waste plastic mixtures. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As set forth above, the various claim limitations are included within the teachings of Kaufmann. Thus, it is the Examiner's position that the rejection is not based on hindsight, but rather is based on the motivation to combine found in the references themselves.
Due to amendments to the claims, the rejections from the June 25, 2020 Office Action are withdrawn and replaced by those presented above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                       



March 25, 2021